Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to the applicant’s arguments 

The previous rejection is withdrawn.  Applicant’s amendments are entered. Applicant’s remarks are also entered into the record.  A new search was made necessitated by the applicant’s amendments. 
A new reference was found. A new rejection is made herein.
Applicant’s arguments are now moot in view of the new rejection of the claims. 

    PNG
    media_image1.png
    964
    887
    media_image1.png
    Greyscale

Huang is silent but Barber teaches “…receiving, by a processing circuit fleet data regarding operation of a plurality of vehicles: (see Fig. 8 where the vehicle and profile information is provided to a server including 1. Driver profile data, 2. Identification data, and 3. Operational data in blocks 802-808)
determining, by [[a]] the processing circuit, a  driver definition value for an operator of a respective vehicle based on the fleet data, (see paragraph 71-72 where the driver profile data) wherein the  driver definition value  is determined for the respective vehicle based on operation of at least one vehicle in the plurality of vehicles having a characteristic similar to the respective vehicle,(see paragraph 45-46 where the vehicle assistance server can indicate that the vehicle does not have four wheel drive and should take another route and that this route is dangerous and has a hazard on the road)
wherein the characteristic includes at least one of a designated operating condition, a similar terrain condition, or a similar route” (See paragraph 62-76) 
    PNG
    media_image2.png
    976
    874
    media_image2.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of Huang with the teachings of BARBER since BARBER teaches that a vehicle can include a vehicle assistance server.  The server can collect crowd sourced data from tracking vehicles and vehicle sensors and roadway sensors.  See FIG. 6-8.  The server can then collect vehicle profile data and road data such as a dangerous icy condition, a road grade, or this roadway has individuals who speed.  Then the server can provide warnings to the other drivers about dangerous events such as dangerous drivers and dangerous roads.  This can provide a warning and improved safety.   See abstract and FIG. 5-8 and claim 1-7; and paragraph 60-80 of BARBER. 

 Allowable Subject Matter

Dependent claim 43 is objected to as being dependent on a rejected base claim but would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 

Claims 21, 22, 25, 28, 30 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2010/0209889 A1 to HUANG and assigned to GM ™ and which was filed in 2009 and which is prior to the effective filing date of 9-25-15 and in view of U.S. Patent Application Pub. No.: US 2014/0278574A1 to Barber that was filed in 2013.

    PNG
    media_image1.png
    964
    887
    media_image1.png
    Greyscale

Huang is silent but Barber teaches “…receiving, by a processing circuit fleet data regarding operation of a plurality of vehicles: (see Fig. 8 where the vehicle and profile information is provided to 
determining, by [[a]] the processing circuit, a  driver definition value for an operator of a respective vehicle based on the fleet data, (see paragraph 71-72 where the driver profile data) wherein the  driver definition value  is determined for the respective vehicle based on operation of at least one vehicle in the plurality of vehicles having a characteristic similar to the respective vehicle,(see paragraph 45-46 where the vehicle assistance server can indicate that the vehicle does not have four wheel drive and should take another route and that this route is dangerous and has a hazard on the road)
wherein the characteristic includes at least one of a designated operating condition, a similar terrain condition, or a similar route”  
    PNG
    media_image2.png
    976
    874
    media_image2.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the 


    PNG
    media_image3.png
    880
    692
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    784
    697
    media_image4.png
    Greyscale
Huang discloses “…21.    (New) A method comprising:”. 


    PNG
    media_image1.png
    964
    887
    media_image1.png
    Greyscale

Huang is silent but Barber teaches “…receiving, by a processing circuit fleet data regarding operation of a plurality of vehicles: (see Fig. 8 where the vehicle and profile information is provided to 
determining, by [[a]] the processing circuit, a  driver definition value for an operator of a respective vehicle based on the fleet data, (see paragraph 71-72 where the driver profile data) wherein the  driver definition value  is determined for the respective vehicle based on operation of at least one vehicle in the plurality of vehicles having a characteristic similar to the respective vehicle,(see paragraph 45-46 where the vehicle assistance server can indicate that the vehicle does not have four wheel drive and should take another route and that this route is dangerous and has a hazard on the road)
wherein the characteristic includes at least one of a designated operating condition, a similar terrain condition, or a similar route”  
    PNG
    media_image2.png
    976
    874
    media_image2.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the 

Huang discloses “…driver definition value, (see FIG 18 where the user’s input is captured and then compared to stored data for a driving skill diagnosis and based on the stored information).;
interpreting, by the processing circuit, vehicle operation data indicative of the operating parameter of the respective vehicle; ; (see FIG. 46-47 where a user’s skill is captured during potation of the vehicle )
determining, by the processing circuit, a performance value indicative of how the operator of the respective vehicle is performing with respect to the driver definition value based on the operating parameter of the respective vehicle; and(see claim 1-19 and paragraph 364-375 )
remapping, by the processing circuit, an actuator response map of at least one actuator of the respective vehicle in response to the performance value indicating that the respective vehicle is not satisfying the driver definition value such that an actuator response of the at least one actuator for the respective operator input is actively altered to facilitate achievement of the driver definition value. (see paragraph 54, 225-226  and FIG. 44 and paragraph 430-451  280-288, 298, 379 where a neural network is used to refine the modeling and to provide the classification) (see paragraph 65, vehicle performance will vary from one (driver) to the other based on each drivers capabilities in commanding the vehicle (driver's skill), which can be observed and analyzed through the vehicle performance of given maneuvers. See at least 0144-146, 248, driving skill characterization is achieved based on the data collected from the driver's input and command to the vehicle to reflect the individual dynamics of the driver alone, yet, also based on the data collected from the vehicle as the result of the integrated dynamics of the driver vehicle. See fig. 15, illustrating a skill characterization processor. A switch is included in skill characterization processor, which identifies a particular maneuver value and applies driver recorded data. See also p 0156, throttle controls are processed by a driver input data processor to be synchronized with the output of the maneuver model   see at least paragraphs 0087, 126, 156, 205-210, 213, 216-217, the system 80 is equipped with a driver identification unit 82, a skill profile database 84 and a trend analysis processor 86 to enhance system functionality, see figs. 3-5 and related text),

Huang discloses “…22.    (New) The method of Claim 21, wherein the at least one actuator includes a throttle system having a throttle valve”. (see paragraph 307-12)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 23 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Huang and in view of  Barber in view of U.S. Patent No.: 9,852,625 B2 to Trent that was filed in 2012  (hereinafter “Trent”). 

    PNG
    media_image5.png
    504
    620
    media_image5.png
    Greyscale

Huang is silent but Trent teaches “…23.    (New) The method of Claim 22, wherein the actuator response map includes a throttle map”.  (see col. 11, lines 1-41 where the feedback of when the drive should reduce speed based on an educational parameter can make the accelerator pedal feel heavy at the same time when a user should slow the vehicle and the accelerator pedal should vibrate and at another point in time when the driver does not need to reduce speed on the path then the accelerator pedal does not feel heavy and the pedal does not vibrate; see claim 1-13; A driver that is supposed to focus on improving his distance to lead vehicles will receive force feedback through the accelerator when trying to close the gap to the lead vehicle, similarly the driver will receive force feedback when a lead vehicle reduces speed 
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of Huang with the teachings of TRENT since TRENT teaches that a vehicle can include a multimodal interface.  The vehicle can include certain stored preferred driving behaviors that are correct in a memory. Using the interface, the vehicle can monitor the driver and then provide hints to the driver via audible or haptic feedback to correct the driving behavior for safer driving between the desired driving behavior and the correlation and the response. See claim 1.   For example, if the driver is not using the accelerator pedal correctly or if the driver is tailgating then feedback can be provided to correct the driver and for improved driving behavior.   See claim 1-13 and col. 11, line 1-60 and the abstract of TRENT. 

Claim 24 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Huang and in view of Barber and in view of U.S. Patent No.: 9,852,625 B2 to Trent that was filed in 2012 (hereinafter “Trent”) and in view of U.S. Patent Application Pub. No.: US 2016/0244039 A1 to Rizzo et al. (hereinafter “Rizzo”) filed on 2-24-15. 

Huang is silent but Rizzo teaches “…24.    (New) The method of Claim 23, wherein the throttle system has the throttle map that relates how far open the throttle valve actuates for a respective throttle valve open command, wherein remapping the actuator response map includes remapping the throttle map by adjusting an open amount for a given throttle valve open command (see paragraph 23-38 and 41-49)”. 
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of Huang with the teachings of RIZZO since RIZZO teaches that a vehicle can include a throttle map. The vehicle can adjust the throttle based on the map for a certain decelerated control functionality that also includes controlling the parking brake, and the transmission and pedal position to provide only a certain low speed when desired. Step 108 includes accessing a predetermined unique throttle map from memory (M) of the controller 50, with the throttle map, as is known in the art, indexing commanded engine torque to a particular level of throttle or position/travel of the accelerator pedal 15. Step 108 also includes accessing a predetermined shift strategy or gear shift pattern recorded as logic in the memory (M) of controller 50, e.g., a transmission control module portion of the controller 50. The shift strategy controls, for the duration of the crawl 

Huang is silent but Trent teaches “…to facilitate achievement of the driver definition value.”  (see col. 11, lines 1-41 where the feedback of when the drive should reduce speed based on an educational parameter can make the accelerator pedal feel heavy at the same time when a user should slow the vehicle and the accelerator pedal should vibrate and at another point in time when the driver does not need to reduce speed on the path then the accelerator pedal does not feel heavy and the pedal does not vibrate; see claim 1-13; A driver that is supposed to focus on improving his distance to lead vehicles will receive force feedback through the accelerator when trying to close the gap to the lead vehicle, similarly the driver will receive force feedback when a lead vehicle reduces speed and consequently decreases the distance between the own vehicle and the lead vehicle, encouraging the driver to reduce the speed proportionally)


Huang discloses “…25.    (New) The method of Claim 21, wherein the at least one actuator includes a fueling control system having an accelerator pedal. (see paragraph 81, 34, 35 )
Claim 26 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Huang and in view of Barber and in view of U.S. Patent Application Pub. No.: US 2013/0297185 A1 to Morris et al. (hereinafter “Morris”). 

    PNG
    media_image6.png
    685
    661
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    493
    644
    media_image7.png
    Greyscale
Huang is silent but Morris teaches “26.    (New) The method of Claim 25, wherein the actuator response map includes a fueling system map”.  (See FIG. 2, block 124, 160 and  
    PNG
    media_image8.png
    783
    688
    media_image8.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the 

Claim 27 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Huang and in view of Barber and in view of U.S. Patent Application Pub. No.: US 2013/0297185 A1 to Morris et al. (hereinafter “Morris”) and in view of U.S. Patent No.: 9,852,625 B2 to Trent that was filed in 2015 (hereinafter “Trent”).  

    PNG
    media_image9.png
    799
    609
    media_image9.png
    Greyscale

Huang is silent but Morris teaches “…27.    (New) The method of Claim 26, wherein the fueling control system has the fueling system map that relates a position of the accelerator pedal (see block 132 in FIG. 2) to (i) a torque demand for a given engine speed and (ii) a fueling command to achieve the torque demand, (see paragraph 10-18 and 44-47) wherein remapping the actuator response map includes remapping the fueling system map by adjusting the fueling command for a given position of the accelerator pedal”  (see FIG. 4 where the actual throttle input command can be limited below the level 272 but can be released in instances above 272 where a higher torque is requested and is provided, for example, moving up a hill; see paragraph 42-51)
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of Huang  with the teachings of MORRIS since MORRIS teaches that a vehicle can include a throttle input 132. Then a vehicle can receive an acceleration economy request 154-164.  Then using a mapping an acceleration economy mode can be provided to limit the amount of the throttle input regardless of the actual throttle input for increased fuel economy in block 160-156.  This can correct the driver throttle being a heavy acceleration and can provided for improved fuel economy in a passive manner.  However, in certain instances more fuel can be provided above line 272 when more power is need.   See claim 1-14 and paragraph 10-21 of Morris. 

Huang is silent but Trent teaches “…to facilitate achievement of the  driver definition value. .”  (see col. 11, lines 1-41 where the feedback of when the drive should reduce speed based on an educational parameter can make the accelerator pedal feel heavy at the same time when a user should slow the vehicle and the accelerator pedal should vibrate and at another 
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of Huang with the teachings of TRENT since TRENT teaches that a vehicle can include a multimodal interface.  The vehicle can include certain stored preferred driving behaviors that are correct in a memory. Using the interface, the vehicle can monitor the driver and then provide hints to the driver via audible or haptic feedback to correct the driving behavior for safer driving between the desired driving behavior and the correlation and the response. See claim 1.   For example, if the driver is not using the accelerator pedal correctly or if the driver is tailgating then feedback can be provided to correct the driver and for improved driving behavior.   See claim 1-13 and col. 11, line 1-60 and the abstract of TRENT. 

28.    (New) The method of Claim 21, further comprising providing a driver recommendation to facilitate achievement of the driver definition value to an input/output device of the vehicle.” , (see paragraph 189-190, 310-13 and block 86. )
Claim 29 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Huang and in view of Barber and in view of U.S. Patent No.: 9,852,625 B2 to Trent that was filed in 2015 (hereinafter “Trent”).  

Huang is silent but Trent teaches “…29.    (New) The method of Claim 28, wherein the remapping occurs only after the operator approves the driver recommendation”.  (see col. 4, line 5-60; see col. 5, line 7-41) 
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of Huang with the teachings of TRENT since TRENT teaches that a vehicle can include a multimodal interface.  The vehicle can include certain stored preferred driving behaviors that are correct in a memory. Using the interface, the vehicle can monitor the driver and then provide hints to the driver via audible or haptic feedback to correct the driving behavior for safer driving between the desired driving behavior and the correlation and the response. See claim 1.   For example, if the driver is not 
    PNG
    media_image10.png
    801
    675
    media_image10.png
    Greyscale

 “30.    (New) The method of Claim 28, wherein the driver recommendation includes at least one of visual feedback, audible feedback, or haptic feedback. ”. (see paragraph 83, the driver is indicated as not being normal state and then if not responsive an emergency is declared via a logger 54 on the way to the destination and then an alert signal is provided;  )
Claim 31 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Huang and in view of Barber and in view of U.S. Patent No.: 9,852,625 B2 to Trent that was filed in 2015 (hereinafter “Trent”).  

Huang is silent but Trent teaches “…31.    (New) The method of Claim 21, wherein a rate of remapping the actuator response map is based on driver identification such that the actuator response map for known, identified drivers is remapped at a different rate than unknown, identified drivers. ”.  (See col. 4, line 5-60; see col. 5, line 7-41 and claims 1-13)l;
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of Huang with the teachings of TRENT since TRENT teaches that a vehicle can include a multimodal interface.  The vehicle can include certain stored preferred driving behaviors that are correct in a memory. Using the interface, the vehicle can monitor the driver and then provide 
Claim 32 and Claim 33 are cancelled.
Claim 32 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Huang and in view of U.S. Patent No.:6609064 B1 to Dean that was filed in  1999 (hereinafter “Dean”).  

Huang is silent but Dean teaches “32.    (New) The method of Claim 21, further comprising receiving fleet data for a plurality of vehicles including the vehicle, the fleet data serving as a basis for the good driver definition value”  (see col. 9, lines 22-45 and col. 1, line 28 to 30 and FIG. 1-2 where the grouping information of speed and position of the fleet of vehicles can determine if a child’s driving habits are problematic or not and can provide an alert to a parent) . 
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the 

Huang is silent but Dean teaches “33.    (New) The method of Claim 32, wherein the good driver definition value is determined for the vehicle based on at least one other vehicle in the plurality of vehicles having a characteristic similar to the vehicle, wherein the characteristic includes at least one of a designated operating condition, a similar terrain condition, or a similar route. ”  (see claims 1-8 and col. 9, lines 22-45 and col. 1, line 28 to 30 and FIG. 1-2 where the grouping information of speed and position of the fleet of vehicles can determine if a child’s driving habits are problematic or not and can provide an alert to a parent that the vehicle is stationary and has not moved or that each of the fleet of the vehicles is traveling in a dangerous condition with a high rate of speed and the time of each of the starts and stops) .

 


Claim 34 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Huang and in view of Barber.

Huang discloses “…34.    (New) A system, comprising: an actuator; and  (see FIG 18 where the user’s input is captured and then compared to stored data for a driving skill diagnosis and based on the stored information).;
a controller structured to: (see computer 202 and memory 204)”. 


    PNG
    media_image1.png
    964
    887
    media_image1.png
    Greyscale

“…determine or acquire a driver definition value”.  (see Fig. 8 where the vehicle and profile information is provided to a server including 1. Driver profile data, 2. Identification data, and 3. Operational data in blocks 802-808)
interpret vehicle operation data indicative of an operating parameter of a vehicle;
determine a performance value based on the operating parameter of the vehicle, the performance value indicative of how an operator of the vehicle is performing with respect to the  driver definition value  and
remap a response map of the actuator in response to the performance value indicating that the vehicle is not satisfying the  driver definition value such that [[the]] a response for a respective operator input is actively altered to facilitate achievement of the  driver definition value (see paragraph 71-72 where the driver profile data) (see paragraph 45-46 where the vehicle assistance server can indicate that the vehicle does not have four wheel drive and should take another route and that this ” (See paragraph 62-76) 
    PNG
    media_image2.png
    976
    874
    media_image2.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the 


Huang discloses “…determine a driver definition value, (see FIG 18 where the user’s input is captured and then compared to stored data for a driving skill diagnosis and based on the stored information).;(see FIG. 46-47 where a user’s skill is captured during potation of the vehicle ) (see claim 1-19 and paragraph 364-375 )
wherein a rate of remapping the response map is based on identification of the operator such that the response map is remapped at a different rate if the operator is a known
identified operator of the vehicle than if the operator is an unknown identified operator of the
vehicle. (see paragraph 54 and FIG. 44 and paragraph 430-451  280-288, 379 where a neural network is used to refine the modeling and to provide the classification)
Huang discloses “…35.    (New) The system of claim 34, wherein the operating parameter includes at least one of a fuel economy value, an emissions value, an acceleration value, a braking value, or a wear value. ”. (see paragraph 33-37 and 65-70 and 77-9 . )
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 36 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Huang and in view of Barber and in view of U.S. Patent No.: 9,852,625 B2 to Trent that was filed in 2015 (hereinafter “Trent”) and in view of U.S. Patent Application Pub. No.: US 2016/0244039 A1 to Rizzo et al. (hereinafter “Rizzo”). 

Huang is silent but Rizzo teaches “…36.    (New) The system of Claim 34, wherein the actuator includes a throttle system having a throttle valve and wherein the controller is structured to remap the throttle map by adjusting an open amount for a given throttle valve open command” (see paragraph 23-38 and 41-49)”.  


Huang is silent but Trent teaches “…, wherein the response map includes a throttle map that relates how far open the throttle valve actuates for a respective throttle valve open command, (see col. 11, lines 1-41 where the feedback of when the drive should reduce speed based on an educational parameter can make the accelerator pedal feel heavy at the same time when a user should slow the vehicle and the accelerator pedal should vibrate and at another point in time when the driver does not need to reduce speed on the path then the accelerator pedal does not feel heavy and the pedal does not vibrate; see claim 1-13; A driver that is supposed to focus on improving his distance to lead vehicles will receive force feedback through the accelerator when trying to close the gap to the lead vehicle, similarly the driver will receive force feedback when a lead vehicle reduces speed and consequently decreases the distance between the own vehicle and the lead vehicle, encouraging the driver to reduce the speed proportionally) ….to facilitate achievement of the good driver definition value. .”  (see col. 11, lines 1-41 where the feedback of when the drive should reduce speed based on an educational parameter can make the accelerator pedal feel heavy at the same time when a user should slow the vehicle and the accelerator pedal should vibrate and at another point in time when the driver does not need to reduce speed on the path then the accelerator pedal does not feel heavy and the pedal does not vibrate; see claim 1-13; A driver that is supposed to focus on improving his distance to lead 
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of HUANG with the teachings of TRENT since TRENT teaches that a vehicle can include a multimodal interface.  The vehicle can include certain stored preferred driving behaviors that are correct in a memory. Using the interface, the vehicle can monitor the driver and then provide hints to the driver via audible or haptic feedback to correct the driving behavior for safer driving between the desired driving behavior and the correlation and the response. See claim 1.   For example, if the driver is not using the accelerator pedal correctly or if the driver is tailgating then feedback can be provided to correct the driver and for improved driving behavior.   See claim 1-13 and col. 11, line 1-60 and the abstract of TRENT. 

Claim 37 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Huang and in view of Barber and in view of U.S. Patent Application Pub. No.: US 2013/0297185 A1 to Morris et al. (hereinafter “Morris”) and in view of U.S. Patent No.: 9,852,625 B2 to Trent that was filed in 2015 (hereinafter “Trent”).  

 
Huang is silent but Morris teaches “…37.    (New) The system of Claim 34, wherein the actuator includes a fueling control system having an accelerator pedal, wherein the response map includes a fueling system map that relates a position of the accelerator pedal (see block 132 in FIG. 2)  to (i) a torque demand for a given engine speed and (ii) a fueling command to achieve the torque demand, and wherein the controller is structured to remap the fueling system map by adjusting the fueling command for a given position of the accelerator pedal ”  (see FIG. 4 where the actual throttle input command can be limited below the level 272 but can be released in instances above 272 where a higher torque is requested and is provided, for example, moving up a hill; see paragraph 42-51)
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of Huang with the teachings of MORRIS since MORRIS teaches that a vehicle can include a throttle input 132. Then a vehicle can receive an acceleration economy request 154-164.  Then using a mapping an acceleration economy mode can be provided to limit the amount of the 

Huang is silent but Trent teaches “… to facilitate achievement of the … driver definition value. .”  (see col. 11, lines 1-41 where the feedback of when the drive should reduce speed based on an educational parameter can make the accelerator pedal feel heavy at the same time when a user should slow the vehicle and the accelerator pedal should vibrate and at another point in time when the driver does not need to reduce speed on the path then the accelerator pedal does not feel heavy and the pedal does not vibrate; see claim 1-13; A driver that is supposed to focus on improving his distance to lead vehicles will receive force feedback through the accelerator when trying to close the gap to the lead vehicle, similarly the driver will receive force feedback when a lead vehicle reduces speed and consequently decreases the distance between the own vehicle and the lead vehicle, encouraging the driver to reduce the speed proportionally)
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of Huang with the teachings of TRENT since TRENT teaches 
Claim 38 is cancelled.
Claim 38 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Huang and in view of U.S. Patent No.: 9,852,625 B2 to Trent that was filed in 2015 (hereinafter “Trent”).  

Huang is silent but Trent teaches “38.    (New) The system of Claim 34, wherein a rate of remapping the response map is based on driver identification such that the response map is remapped at a different rate for known, identified drivers than unknown, identified drivers. ”.  (See col. 4, line 5-60; see col. 5, line 7-41 and claims 1-13); 


Claims 39-40 and 41-42 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Huang and in view of Barber and in view of U.S. Patent No.:6609064 B1 to Dean that was filed in  1999 (hereinafter “Dean”).  

39.    (New) The system of Claim 34, wherein the controller is further structured to monitor an operating condition of the vehicle, the operating condition including at least one of an ambient temperature, an ambient pressure, an altitude, a route, or a wind speed, wherein the performance value or the driver definition value is determined based further on the operating condition of the vehicle. (see claims 1-8 and col. 9, lines 22-45 and col. 1, line 28 to 30 and FIG. 1-2 where the grouping information of speed and position of the fleet of vehicles can determine if a child’s driving habits are problematic or not and can provide an alert to a parent that the vehicle is stationary and has not moved or that each of the fleet of the vehicles is traveling in a dangerous condition with a high rate of speed and the time of each of the starts and stops) .
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of Huang with the teachings of DEAN since DEAN teaches that a vehicle’s GPS position and speed and starts and stops can be recorded along a path for a fleet of vehicles. The vehicle can then provide an alert to a parent when the path is erratic.  The vehicle’s path can be provided for monitoring a child or sibling and for increased safety. Further, a fleet of vehicle can be monitored. For example, one of the fleet can be recorded as stopped for days at a non-work or non-home site in FIG. 1. This can infer a problem and a reporting can occur for monitoring a fleet of plural vehicles.    See col. 9, lines  1-45 and the abstract and claims 26-31 of Dean. 

 
Huang discloses “…40. (New) An apparatus comprising: a control circuit structured to:” (see claims 1-19); 


    PNG
    media_image1.png
    964
    887
    media_image1.png
    Greyscale

Huang is silent but Barber teaches “interpret vehicle condition data indicative of an operating condition imparted onto a vehicle from a surrounding environment:
determine a based on the operating condition 

interpret vehicle operation data indicative of an operating parameter of the vehicle, the operating parameter including at least one of a fuel economy value, an emissions value, an acceleration value, a braking value, or a wear value; (see Fig. 8 where the vehicle and profile information is provided to a server including 1. Driver profile data, 2. Identification data, and 3. Operational data in blocks 802-808); (see paragraph 25 where the sensors can determine speeding; see paragraph 19, 31, 44 where the vehicle can indicate when refueling is needed; see paragraph 31 where braking parameters are sensed and sent to the cloud) 
determine a performance value based on the operating parameter and the operating condition, the performance value indicative of how an operator of the vehicle is performing with respect to the  (see paragraph 71-72 where the driver profile data) (see paragraph 45-46 where the vehicle assistance server can indicate that the vehicle does not have four wheel drive and should take another route and that this route is dangerous and has  (See paragraph 62-76) 
    PNG
    media_image2.png
    976
    874
    media_image2.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the 

Huang discloses “…determine a … definition value, (see claim 1-19 and paragraph 364-375 )  (see FIG 18 where the user’s input is captured and then compared to stored data for a driving skill diagnosis and based on the stored information).;
 the operating parameter including at least one of a fuel economy value, an emissions value, an acceleration value, a braking value, or a wear value; (see p. 156)
interpret vehicle condition data indicative of an operating condition of the vehicle . (see paragraph 54 and FIG. 44 and paragraph 430-451  280-
 
Huang discloses “…  (see FIG. 3-4 where the driver’s skill is output based on the skill characterization 52 and the traffic and the 360 degree sensing and the v2v communication to determine a decision fusion in block 56)
remap an actuator response map of [[the]] an actuator of the vehicle in response to the performance value indicating that the vehicle is not satisfying the t, for subsequent operator inputs for the actuator of the vehicle, [[the]] a response of the actuator is  different than prior to the remapping to facilitate achievement of the during future vehicle operations. (see paragraph 54 and FIG. 44 and paragraph 430-451  280-288, 379 where a neural network includes different inputs and different outputs and different weights and is used to refine the modeling and to provide the classification)
Huang is silent but Barber teaches “… 41.    (New) The apparatus of Claim 40, wherein the control circuit is structured to receive performance criteria regarding preferred operation of the vehicle, wherein the driver definition is determined based on the performance criteria, and wherein the performance criteria includes at least one of a preferred fuel economy value, a preferred emissions value, a preferred acceleration value, a preferred braking value, or a preferred wear value.  (See paragraph 18-20, 33 and blocks 712, 718 where the grade on a road can be determined from the crowd sourced sensors and the server can avoid high grade roads for improved fuel economy);
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of Huang with the teachings of BARBER since BARBER teaches that a vehicle can include a vehicle assistance server.  The server can collect crowd sourced data from tracking vehicles and vehicle sensors and roadway sensors.  See FIG. 6-8.  The server can then collect vehicle profile data and road data such as a dangerous icy condition, a road grade, or this roadway has individuals who speed.  Then the server can provide warnings to the other drivers about dangerous events such as dangerous drivers and dangerous roads.  This can provide a warning and improved safety.   See abstract and FIG. 5-8 and claim 1-7; and paragraph 60-80 of BARBER. 

 
Huang is silent but Barber teaches “… 42.    (New) The apparatus of Claim 40, wherein the operating condition includes at least one of an ambient temperature, an ambient pressure, an altitude, a route terrain, a route grade, a route curvature, a weather condition, or a wind speed. (See paragraph 18-20, 33 and blocks 712, 718 where the grade on a road can be determined from the crowd sourced sensors and the server can avoid high grade roads for improved fuel economy);
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the invention to combine the disclosure of Huang with the teachings of BARBER since BARBER teaches that a vehicle can include a vehicle assistance server.  The server can collect crowd sourced data from tracking vehicles and vehicle sensors and roadway sensors.  See FIG. 6-8.  The server can then collect vehicle profile data and road data such as a dangerous icy condition, a road grade, or this roadway has individuals who speed.  Then the server can provide warnings to the other drivers about dangerous events such as dangerous drivers and dangerous roads.  This can provide a warning and improved safety.   See abstract and FIG. 5-8 and claim 1-7; and paragraph 60-80 of BARBER. 

 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668